Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5,6, 16,17, and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2021. Applicant argued that because it was allegedly the case that no citation to a separate classification or different field of search was provided in the requirement for restriction/election that a search burden had not been established. However, providing a separate classification is only one way to establish a search burden, and is not necessary. The requirement for restriction/election did, for example, point out a different field of search by pointing out that a search for one antenna arrangement is not likely to act as a search for a different antenna arrangement. The different antenna arrangements constitute different fields of search. The requirement for election is, therefore, made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-15, 18, 19, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0021037 (“Wu”).
Regarding claim 1, Wu teaches an antenna system (that of FIG 12) comprising: a patch radiator (104) being electrically conductive and configured to radiate energy in a first frequency band and a second frequency band, different from the first frequency band (as stated in 0104 the antenna can be sized to operate at least in the 57 to 71 GHz band; This band can be thought of as split into two smaller, non-overlapping bands); a parasitic patch radiator (106C) overlapping with the patch radiator (as shown), the parasitic patch radiator being electrically conductive and being configured to radiate energy in the first frequency band (as shown in FIG. 15); and at least one parasitic element (116) comprising a conductor sized and disposed relative to the parasitic patch radiator such that a combination of the parasitic patch radiator and the at least one parasitic element will radiate energy in the second frequency band (as shown in FIG. 15).
Regarding claim 2, Wu teaches that a lowest frequency in the first frequency band is at least 10% higher than a highest frequency in the second frequency band (two band can be found within the 57 to 71 band that meet this limitation).
Regarding claim 3, Wu teaches that the at least one parasitic element comprises at least one conductor disposed adjacent to each edge of the parasitic patch radiator (as shown).
Regarding claim 4, Wu teaches that the parasitic patch radiator is square (as shown), configured to radiate energy in the first frequency band in at least one of two 
Regarding claim 7, Wu teaches that the patch radiator is disposed in a first layer of the system, and the parasitic patch radiator and the at least one parasitic element are disposed in a second layer of the system, different from the first layer of the system (106C is shown above 104; See also FIG. 7).
Regarding claim 8, Wu teaches that the parasitic patch radiator is a first parasitic patch radiator (as shown), the system further comprising a second parasitic patch radiator disposed in a third layer of the system, the third layer being different from the first layer and the second layer, the second parasitic patch radiator being configured to radiate energy in the second frequency band (the second parasitic patch maybe on a layer above 106C, as described in 0073, or may be a patch such as 112 that is in a layer horizontally separated).
Regarding claim 9, Wu teaches that the first parasitic patch radiator is disposed on a first side of the patch radiator and the second parasitic patch radiator is disposed on a second side, and overlapping with, the patch radiator (as is the case with 112).

Regarding claim 11, Wu teaches that the patch radiator is one of a plurality of patch radiators disposed in an array (as shown in FIG. 13), and wherein the parasitic patch radiator and the at least one parasitic element are components of the array configured and disposed to parasitically couple to the plurality of patch radiators, wherein there are more parasitic patches than patch radiators in the array (as shown).
Regarding claim 12, Wu teaches a multi-layer antenna system (for example, that of FIG. 12) comprising: a multi-layered circuit board (as shown in FIG 7); a feed line configured to convey electricity (that of P1 or P2); a patch radiator (104) coupled to the feed line (as shown), the patch radiator being electrically conductive (as shown), having a rectangular shape (as shown), being disposed in a first layer of the multi-layered circuit board (as shown), and being configured to radiate energy in a first frequency band and a second frequency band different from the first frequency band (as shown in FIG. 15; The 57 to 71 GHz band can be thought of as comprising two separate smaller bands); a parasitic patch radiator (106C) disposed in a second layer of the multi-layered circuit board (as shown), the patch radiator and the parasitic patch radiator overlapping (as shown), the parasitic patch radiator being electrically conductive (as shown), having a rectangular shape (as shown), having a first edge (upper left), a second edge (lower right), a third edge (upper right), and a fourth edge (lower left), each of the third edge and the fourth edge extending between the first edge and the second edge (as shown) and having a first electrical length between 0.4 and 0.6 wavelengths (0071), in a 
Regarding claim 13, Wu teaches that the parasitic patch radiator and the at least one parasitic element are disposed and configured to, in combination, provide an electrical length between 0.4 and 0.6 wavelengths in the substrate in the second frequency band to radiate energy in the second frequency band (0071), a lowest frequency in the first frequency band being at least 10% higher than a highest frequency in the second frequency band (the 57 to 71 GHz band is large enough that two band can be defined that satisfy this limitation).
Regarding claim 14, Wu teaches that the parasitic patch radiator is square (as shown); the at least one parasitic element further comprises a third conductor (116) disposed adjacent to the third edge of the patch radiator (as shown) and a fourth conductor (112) disposed adjacent to the fourth edge of the patch radiator (as shown); the parasitic patch radiator, the first conductor, and the second conductor are configured to, in combination, radiate energy in the second frequency band in a first polarization (0060 to 0063); and the parasitic patch radiator, the third conductor, and the fourth conductor are configured to, in combination, radiate energy in the second frequency band in a second polarization orthogonal to the first polarization (0060 to 0063).

Regarding claim 18, Wu teaches that the parasitic patch radiator is a first parasitic patch radiator, the system further comprising a second parasitic patch radiator disposed in a third layer of the multi-layered circuit board and configured to radiate energy in the second frequency band (0073).
Regarding claim 19, Wu teaches that the at least one parasitic element is disposed in the second layer of the multi-layered circuit board (as shown in FIG 7).
Regarding claim 25, Wu teaches an antenna system comprising: feed means for providing a first signal in a first frequency band and a second signal in a second frequency band (P1 and P2); first radiating means (104), electrically coupled to the feed means (as shown), for radiating, in the first frequency band, the first signal received from the feed means, and for radiating, in the second frequency band, the second signal received from the feed means (the 57 to 71 GHz band of 0104 can be thought of as comprising two distinct sub-bands); second radiating means (106C) for parasitically receiving the first signal from the first radiating means and radiating, in the first frequency band, the first signal in the first frequency band (as shown); and third radiating means (110 to 116) for parasitically receiving, in combination with the second radiating means, the second signal in the second frequency band and for radiating, in combination with the second radiating means, the second signal in the second frequency band (as shown).

Regarding claim 27, Wu teaches that a lowest frequency in the first frequency band is at least 10% higher than a highest frequency in the second frequency band (the band of 57 to 71 GHz is broad enough to meet this limitation given appropriate choice of the two sub-bands).
Regarding claim 28, Wu teaches that the second radiating means and the third radiating means are disposed in a first layer of a multi-layer circuit board (as shown in FIG 7).
Regarding claim 29, Wu teaches a fourth radiating means for parasitically receiving the second signal in the second frequency band from the first radiating means and for radiating the second signal in the second frequency band, wherein the fourth radiating means are disposed in a second layer, different from the first layer, of the multi-layer circuit board (any of the 110 to the 116 radiate the signal received from 104 and are located in a different layer, as shown in FIG 7).
Regarding claim 30, Wu teaches that the second radiating means are for radiating the first signal in two orthogonal polarizations (0060 to 0063); and the third radiating means are symmetrically disposed about the second radiating means (as shown, the 110 to the 116 are symmetrically disposed around 106C) and are for, in combination with the second radiating means, radiating the second signal in the two orthogonal polarizations (0060 to 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845